Order entered September 9, 2022




                                      In The
                                Court of Appeals
                         Fifth District of Texas at Dallas

                                No. 05-22-00414-CR

                             ISAAC PUGH, Appellant

                                        V.

                         THE STATE OF TEXAS, Appellee

               On Appeal from the 219th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 219-81674-2021

                                     ORDER

      We REINSTATE the appeal.

      On September 2, 2022, the Court entered an order abating this appeal to

allow the trial court to appoint new counsel for appellant. A supplemental clerk’s

record has been filed showing that the trial court has appointed John B. Setterberg

as appellant’s new counsel. Mr. Setterberg has filed a notice of appearance as

counsel for appellant.
      We DIRECT the Clerk of the Court to substitute John B. Setterberg as

appellant’s counsel and send all future correspondence to John B. Setterberg.

      In accordance with the Court’s September 2, 2022 order, we ORDER

appellant’s counsel to review the record and, by October 7, 2022, notify the Court

in writing whether counsel intends to: (1) file a new brief replacing the July 11,

2022 brief filed by former counsel; (2) file a supplemental brief; or (3) adopt the

July 11, 2022 brief as filed.

      We DIRECT the Clerk of the Court to send copies of this order to: the

Honorable Jennifer Edgeworth, Presiding Judge, 219th Judicial District Court;

John B. Setterberg; Lisa Braxton, Chief–Appellate Division, Collin County District

Attorney’s Office; and appellant Isaac Pugh, TDCJ No. 02395458, Ellis Unit, 1697

FM 980, Huntsville, Texas 77343.

                                              /s/   ERIN A. NOWELL
                                                    JUSTICE




                                        –2–